UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4785


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID AMEZQUITA-FRANCO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cr-00052-JRS-1)


Submitted:   March 29, 2013                   Decided:   May 1, 2013


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Valencia D. Roberts, Assistant Federal Public Defenders,
Nicholas J. Xenakis, Research & Writing Attorney, Richmond,
Virginia, for Appellant.      Neil H. MacBride, United States
Attorney, Erik S. Siebert, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David          Amezquita-Franco,           a        native   and      citizen         of

Guatemala, pled guilty pursuant to a written plea agreement to

one count of illegal reentry of a deported alien after being

convicted    of       an   aggravated       felony         in    violation      of     8    U.S.C.

§§ 1326(a),       (b)(2)      (2006).         The       court       imposed       a    variance

sentence    of    eighty-seven         months      of      imprisonment.              Amezquita-

Franco appeals, raising two issues: (1) whether his sentence was

unreasonable; and (2) whether the district court plainly erred

by    imposing    a    three-year      term       of    supervised       release           when   he

likely    will    be       deported.        For    the      reasons      that     follow,         we

affirm.

            We review a sentence imposed by a district court for

reasonableness,            applying     a     deferential            abuse-of-discretion

standard.        United States v. Rivera–Santana, 668 F.3d 95, 100

(4th Cir.), cert. denied, 133 S. Ct. 274 (2012).                             The first step

in our review requires us to ensure that the district court did

not    commit    significant       procedural           error,       such    as       improperly

calculating the Sentencing Guidelines range, failing to consider

the factors under 18 U.S.C. § 3553(a) (2006), or failing to

adequately explain the sentence.                       United States v. Carter, 564

F.3d 325, 328 (4th Cir. 2009).                    We then review the sentence for

substantive reasonableness, taking into account the totality of



                                              2
the circumstances.         United States v. Strieper, 666 F.3d 288, 295

(4th Cir. 2012).

            Amezquita-Franco         contends     that      the   court      erred

procedurally in departing upward based on an inadequate criminal

history category because the court failed to use an incremental

approach as set forth in United States v. Rusher, 966 F.2d 868,

884-85 (4th Cir. 1992), and jumped directly from a category III

to category V criminal history.              A sentencing court, however, is

under no obligation to “incant the specific language used in the

guidelines, or go through a ritualistic exercise in which it

mechanically discusses each criminal history category or offense

level it rejects en route to the category or offense level that

it selects.”        Rivera–Santana, 668 F.3d at 104 (quoting United

States v. Dalton, 477 F.3d 195, 199 (4th Cir. 2007)).                     Further,

even   if   the     sentencing   court       “failed   to   utilize   a     proper

incremental analysis,” any procedural error may be harmless if

“the upward variance based on the § 3553(a) factors justified

the sentence imposed.”        Id. at 104.

            Here,    the    district    expressly      found   that   Amezquita-

Franco’s    criminal       history     was     under-represented      and     that

category III and IV were insufficient to account for criminal

activity that included sexual crimes against a girl younger than

fourteen years of age.         Moreover, Amezquita-Franco had illegally

reentered the United States on at least nine occasions, and had

                                         3
convictions      for      driving       while         impaired     and        other    traffic

infractions.           The      district         court    adequately          explained       its

sentence by reference to the 18 U.S.C. § 3553(a) factors, which

the court expressly considered.                       United States v. Grubbs, 585

F.3d 793, 804 (4th Cir. 2009).                       The court noted that a longer

sentence was needed for deterrence, for a just punishment, to

protect the community, and to promote respect for the law.                                    The

court found that a sentence within the 70-87 month range, based

on     Amezquita-Franco’s            total       offense      level     of     21     and     his

increased criminal history of V, was adequate but not greater

than necessary to accomplish the goals of sentencing set out in

§ 3553(a).

              Amezquita-Franco          next         argues   that      his    sentence       was

substantively unreasonable because his advisory sentencing range

as   calculated      in       the   presentence        report     was    46-57       months    of

imprisonment.        We review the substantive reasonableness of the

sentence under the totality of the circumstances.                              Strieper, 666

F.3d    at    295.        A    sentencing        court     must    “impose       a    sentence

sufficient, but not greater than necessary, to comply with the

purposes set forth in [§ 3553(a)(2)].”                        18 U.S.C. § 3553(a).             In

determining whether a variance sentence is reasonable, we must

consider     whether      the       degree   of      variance     is    supported       by    the

court’s      justification,          with    a    larger      variance       requiring       more

substantial justification.                  United States v. Diosdado-Star, 630

                                                 4
F.3d 359, 366 (4th Cir. 2011).                  We will, however, affirm if “the

§     3553(a)    factors,        on    the     whole,     justified   the       sentence”

imposed.        Id. at 367 (internal quotation marks omitted).                       Even

if we would have reached a different sentencing result on our

own, this fact alone is insufficient to justify reversal of the

district court.        United States v. Pauley, 511 F.3d 468, 474 (4th

Cir. 2007).

               Here,   the       district      court     adequately   explained         its

variance        sentence         and    justified         the    sentence        imposed.

Certainly,        given      the       high     number     of    deportations,          the

seriousness of the offenses against the minor, and the driving

while impaired and other traffic offenses guided the court’s

decision.         The district court considered arguments from the

parties, listened to Amezquita-Franco, and expressly explained

its    above     Guidelines        range      sentence,    specifically     addressing

various § 3553(a) factors.                 Under these circumstances, we find

that the sentence was substantively reasonable.

               Next, Amezquita-Franco argues that the district court

erred    by     imposing     a     three-year      term    of   supervised       release.

Amezquita-Franco concedes that the standard of review for this

issue is plain error, as he is raising this issue for the first

time on appeal.            United States v. Maxwell, 285 F.3d 336, 339

(4th Cir. 2002) (providing review standard for plain error).

The    Guidelines      normally        counsel     against      imposing    a    term   of

                                               5
supervised release for someone who is a deportable alien.                           See

U.S. Sentencing Guidelines Manual (“USSG”) § 5D1.1(c) (2011).

Nonetheless, courts are encouraged to consider imposing a term

of   supervised       release     on    a   deportable    alien      if    the   court

determines      that     such    an    imposition    would      provide     an   added

measure   of    deterrence       and   protection     based     on   the   facts    and

circumstances of a particular case.                 See USSG § 5D1.1 cmt. n.5.

Here, the court was expressly concerned about deterrence and

protection,      given     Amezquita-Franco’s        repeated        reentries     into

this country and his sexual crimes against a person under the

age of fourteen.          Thus, we conclude that the imposition of a

term of supervised release was not plain error.

           Accordingly,          we    affirm    Amezquita-Franco’s         sentence.

We   dispense    with     oral    argument      because   the    facts     and   legal

contentions     are    adequately       presented    in   the    materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            6